*141
Judgment reversed.

Another ground is, that the court erred in assuming in the charge that defendant had given provocation to deceased, that deceased advanced upon defendant, that defendant still provoked deceased and armed himself, and that they engaged in such mortal combat,—as appears from the following instructions : “Words cannot justify the use of a deadly weapon in the infliction of a battery; and if you believe from the evidence that upon such provocation given that the deceased advanced upon defendant, that the defendant still provoked the deceased and armed himself, and that they engaged in such mutual combat, and the defendant slew the deceased, it would be your duty under these circumstances to convict him of the offence of voluntary manslaughter.”
It is further complained that the court refused to charge, as requested, certain principles as to involuntary manslaughter.
Walter A. Way, by brief, for plaintiff in error.
W. A. Little, attorney-general, by J. H. Lumpkin, and W. G. Brantley, solicitor-general, contra.